Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 1, 3, 4, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. 8728432.
Arai teaches, especially in col. 4-6, making carbon black and treating it with ozone.
The overlapping temperatures and BET ranges render the claims obvious; since the zones are interconnected, no difference is seen in the temperatures. As to the volatiles and resistance, no differences are seen since the process can be the same. Transferring to a different reactor is obvious, as the conditions of the processes are different. Note that Arai shows two completely different reactors, see also col. 13, thus actually Arai inferentially requires this feature.

Claims 1, 3, 4, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai taken with Bergemann et al. 8420044.
Arai, above, does not teach the volatile content, however Bergemann teaches, especially in col. 3-4, ozone treated carbon black having high volatile content. Using the Arai process to form the carbon is an obvious expedient to create a carbon having the desired area.

Claims 1, 3, 4, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai taken with Stenger et al. 8574527.
Arai, above, does not teach the volatile content, however Stenger teaches, especially in col. 6 and table 1, ozone treating a low volatile carbon black. Using the Arai process to form the carbon is an obvious expedient to create a carbon having the desired area.

s 1, 3, 4, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai taken with Belmont et al.  8501148.
Arai, above, does not teach the resistance, however Belmont teaches, especially in col. 2-4 and 13, ozone-treating furnace black to create the claimed value. Using the Arai process is an obvious expedient to create carbon having the desired area.

Claims 1, 3-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Belmont with Arai.
Belmont teaches, especially in col. 13, a furnace process to make carbon black and ozone treatment, however does not teach the claimed temperatures. Arai teaches them to make carbon black, thus using them is an obvious expedient to create the desired carbon. Using a different reactor is obvious since the conditions are very different in the formation versus treatment steps.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10920086 in view of Arai or Belmont. 
The patented claims do not recite how the carbon was made, however Arai and Belmont do. Treating a carbon made by the Arai/Belmont processes by the method of ‘086 is an obvious expedient to make an oxidized carbon black. Using a nitrogen purge in the present process is obvious to terminate the oxidation.

Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive.
US patent 7220304 is cited to show that jet milling can take place with oxidation, see col. 4-5. Thus, a jet mill does not preclude oxidation. Any place where oxidation is occurring is by definition an ‘oxidation reactor’. Since Arai shows two completely different apparatus for the making versus treating of the carbon, it is axiomatic that it has been transferred to a different reactor. If applicant believes that no oxidation is occurring in the prior art due to the relatively low temperature used, then a minimum temperature should be recited in the ozone oxidation step which is clearly above what Arai uses. The arguments admit that Belmont performs oxidation. How else are the oxide groups formed? The recitation of non-ozone agents by the references does not detract from the explicit teaching of ozone.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736